67 N.Y.2d 637 (1986)
Adeline Ascher et al., Appellants,
v.
F. Garafolo Electric Co., Inc., Respondent, et al., Defendants.
Court of Appeals of the State of New York.
Decided January 16, 1986.
Stephen A. Weingrad for appellants.
Patrick W. Cannon for respondent.
Concur: Chief Judge WACHTLER and Judges MEYER, SIMONS, KAYE, ALEXANDER, TITONE and HANCOCK, JR.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (113 AD2d 728).